DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-28.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 4, 15 and 18:  

1. A system for processing gather and scatter instructions, comprising: 

a prediction unit configured to determine a predicted quantity of coalesced memory access operations required by an instruction, the instruction being one of a scatter instruction and a gather instruction; and 

a decode unit configured to 1) convert the instruction into a plurality of access operations based on the predicted quantity, and 2) transmit the plurality of access operations and an indication of the predicted quantity to an issue queue; 

wherein the prediction unit is further configured to determine the predicted quantity by locating an entry of a table based on a program counter of the instruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183